DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
Applicant’s Representative argues on page 6 of the remarks that Nam does not teach any step of “defining” this size.
 	The Examiner respectfully disagrees since Nam discloses “receiving, based on a transfer being initiated by the controller, data segment having a specific size; Abstract; ¶0006.”
Applicant’s representative further argues on page 6 of the remarks that Nam is not concerned at all regarding “communicating messages” for NVM.
The Examiner respectfully disagrees as the claims were rejected over the combination of Nam and Maffeis and each discloses the argued feature: “receiving information indicating (i.e., information embedded with a message) whether to program in the non-volatile memory; Nam at ¶0045;” “an SSD interface receiving control information; ¶0096.”
Applicant’s representative argues on page 7 of the remarks that Maffeis nowhere mentions the partitioning of the physical space formed by blocks/dies of the flash memory devices.
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., partitioning of the physical space formed by blocks/dies of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally the aspect of partitioning of a physical space formed by blocks/dies of flash memory devices is well known in the art.
Applicant’s representative argues on page 7 of the remarks that the cited art does not teach inter-process communications.
The Examiner strongly disagrees as inter-process communications are well known and conventional routines in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maffeis; Margherita (US 20170004039 A1) and NAM; HEE HYUN et al. (US 20180081584 A1).

 	Regarding claim 1, Maffeis discloses a method for providing communications in a controller of a solid state drive (SSD), the method comprising: each of the plurality of NVM sets corresponding to one of a plurality of regions of the non-volatile memory, each of the plurality of regions comprising a plurality of dies, wherein the OTPU size for the plurality of NVM sets are uniform [¶0028, 0089]. 
 	Maffeis does not explicitly disclose defining, by the controller, an optimal transfer and processing unit (OTPU) size for communicating messages for a plurality of non-volatile memory (NVM) sets of a non-volatile memory of the SSD and communicating, by the controller, the messages for the plurality of NVM sets, each of the messages having the OTPU size.
 	Nam, however, discloses defining, by the controller, an optimal transfer and processing unit (OTPU) size for communicating messages for a plurality of non-volatile memory (NVM) sets of a non-volatile memory of the SSD and communicating, by the controller, the messages for the plurality of NVM sets, each of the messages having the OTPU size [¶0007, Claim 13].
 	It would have been obvious to one of ordinary skill in the art to have defined, by the controller, an optimal transfer and processing unit (OTPU) size for communicating messages for a plurality of non-volatile memory (NVM) sets of a non-volatile memory of the SSD and communicating, by the controller, the messages for the plurality of NVM sets, each of the messages having the OTPU size in order to facilitate transfer and processing of data between a host and non-volatile memory (¶0005).

Regarding claim 2, Maffeis discloses the method of claim 1, wherein the non-volatile memory is an array of non-volatile memory dies or an array of NAND flash memory devices [FIGs. 4B-5D; ¶0089, 0099]; each of the non-volatile memory dies has at least one plane [FIGs. 4B-5D; ¶0089, 0099]; two or more of the non-volatile memory dies are coupled to a same channel of a plurality of channels [FIGs. 4B-5D; ¶0089, 0099]; and each of the plurality of NVM sets comprises some of the non-volatile memory dies coupled to at least one of the plurality of channels [FIGs. 4B-5D; ¶0089, 0099].
 	Regarding claim 3, Maffeis discloses the method of claim 1, wherein the messages are communicated via inter-process communications (IPCs) [¶0093, 0095]; and each of the IPCs corresponds to a communication link between two processors of the controller [¶0093, 0095].
 	Regarding claim 4, Nam discloses the method of claim 1, wherein the OTPU size is defined by configuring firmware of the controller [¶0007].
 	Regarding claim 5, Nam discloses the method of claim 1, wherein defining the OTPU size is performed during a first power-on sequence of the SSD [Claim 13].
 	Regarding claim 6, Nam discloses the method of claim 1, wherein the OTPU size is defined based on characteristics of the non-volatile memory [¶0007].
 	Regarding claim 7, Maffeis discloses the method of claim 6, wherein the characteristics of the non-volatile memory comprise NAND geometry and NAND type [¶0039, 0040].
 	Regarding claim 8, Maffeis discloses the method of claim 7, wherein the NAND geometry comprises at least one of: a size of NAND pages in the non-volatile memory [¶0035]; or a number of planes on each NAND die of the non-volatile memory [¶0035].
 	Regarding claim 9, Maffeis discloses the method of claim 7, wherein the NAND type comprises a number of interface channels operatively coupled to each flash controller of the non-volatile memory [¶0095].
 	Regarding claim 12, Maffeis discloses the method of claim 1, wherein a processor of the controller receives the messages in an order; and the processor processes the messages according to the order in which the messages are received [¶0100].
 	Regarding claim 13, Maffeis discloses the method of claim 1, wherein the processor pushes the messages to another processor according to the order in which the messages are received [¶0100].
 	Regarding claim 14, Maffeis discloses the method of claim 1, further comprising defining, by the controller, OTPUs for communicating the messages [¶0095].
 	Regarding claim 15, Nam discloses the method of claim 14, wherein defining the OTPUs comprises defining a unique identifier that uniquely identifies each of the OTPUs within the controller [¶0007, Claim 13].
 	Regarding claim 16, Nam discloses the method of claim 14, wherein defining the OTPUs comprises defining a NVM set identifier that identifies one of the plurality of NVM sets for which each OTPU is being communicated [Figs. 1,4].
 	Regarding claim 17, Maffeis discloses the method of claim 14, wherein each of the OTPUs comprises addresses of NAND pages spread across channels and planes corresponding to each OTPU [¶0089].
 	Regarding claim 18, Maffeis discloses the method of claim 14, wherein each of the OTPUs comprises status information or condition information of the NAND pages corresponding to each OTPU [¶0089, 0099].
	Regarding claims 19-20, the rationale in the rejection of claim 1 is herein incorporated.
Allowable Subject Matter
Claims 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   April 5, 2020                      		By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246